Battle, J.  I. Perjury: Assigment in indictment. Appellant presented an account for allowance, to the Randolph county court, in which he charged the county of Randolph thirteen dollars for a coat, pants, vest and underclothing, and ten dollars for a coffin, furnished by him for the dressing and burial of the remains of Elijah Johnson, a poor and indigent person who died in the county. He appended an affidavit to the account, in which he swore that the amount charged was the cost of the same; that the coffin furnished was such as cabinet workmen usually sell for ten dollars; that the account was just; that the prices charged are what the articles furnished were reasonably worth in currency; and that the statements made in the account are true. For making this affidavit he was indicted for perjury. The assignments perjury in the indictment are in the following words: said R. F. Thomas well knew that said affidavit was false and fraudulent when he so made it, the truth being that the said R. F. Thomas did not furnish the said Elijah Johnson, deceased, a suit of clothes, pants, vest and underclothing of the value of thirteen dollars as charged and sworn to in said account, and one coffin of the value of ten dollars, as sworn to as above stated.” The effect of the assignments of perjury contained in the indictment, if sufficient for any purpose, is to admit the furnishing of the clothes and coffin, and to deny that the clothes were of the value of thirteen dollars, and that the coffin was worth ten dollars. Schaetzel v. Germantown, etc., Ins. Co., 22 Wis., 412; Feely v. Shirley, 43 Cal., 369; Larney v. Mooney, 50 Cal., 610. The question, therefore, is, did appellant feloniously, wilfully, falsely, knowingly, and corruptly swear that the clothes were worth thirteen dollars and the coffin ten dollars, as charged in the indictment?  2. Same: Evidence. . To sustain an indictment for perjury, the evidence must more than counterbalance the oath of the prisoner and the legal presumption of his innocence. One witness is sufficient to prove what the witness swore, but more is necessary to prove the falsity of What was sworn. The oath of the prisoner is entitled to have the same effect as is given to that of a credible witness. If nothing more than the testimony of one witness was introduced to prove its falsity, the scale of evidence would be exactly balanced, and additional evidence would be necessary to destroy the equilibrium before the accused could be convicted. The additional evidence must, therefore, be corroborative of the testimony of the accusing witness; and the corroboration must go beyond slight, indifferent or immaterial particulars, and must go to some one particular false statement. “It will not be sufficient to prove by one inadequate line of testimony that one statement made by the defendant is false, and then by another inadequate line of testimony that another statement made by him is false.” 1 Greenl. Ev., secs. 257, 258; 3 Ib., secs. 198, 200; Wharton Cr. Ev., sec. 387; 2 Bish. Cr. Pro. (3d Ed.), secs. 928, 933, 938. Tested by the rule laid down, the verdict of the jury in this case was not sustained by evidence. The judgment of the court below is, therefore, reversed and this cause is remanded for a new trial.